DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 5/28/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

4.    The Examiner has approved drawings filed on  5/28/20.

Specification
5.	The disclosure is objected to because of the following informalities:
Specification is objected  Paragraph 34 of spec “the force sensor 13”  should be corrected to “force  sensor 18 (see para 40) .	  
Appropriate correction is required.
	Claim Objections
6.	Claims 3 - 5, 20  are objected to because of the following informalities:  
In claim 3, line 7, change “ adjustingdetection,” to  -- adjusting detection  -- .     
In claim 4, line 7 , change “adjustingdetection,” to  -- adjusting detection -- .  
In claim 20, line 6 , change “adjustingdetection,” to  -- adjusting detection -- .  
  	Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a visual detection unit , a tactile detection unit, an acquisition unit , detection unit , a processing unit in claims  1 – 12, 17 - 19  .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1 -2, 7- 8, 10- 12, 20 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Kang et al., (US PGPUB NO 20090013771). 
As to claim 1, Kang disclose  an object texture measurement device comprising ( abstract, processor see fig 6 , para 52 , computer ) :
 	a visual detection unit that detects a visual texture of an object ( note, a texture measuring apparatus a pen -type structure for ease of gripping  that measure surface information of an object  corresponds to visual texture , fig 1, 20, see para 9, 28 )  ;
 a tactile detection unit that detects a tactile texture of the object ( note, probe 20  coming into  contact with the object while moving on a surface of the object a first sensor , provided at the probe for detecting a force acting on the probe  corresponds to force (tactile result), a first sensor unit 40 provided at the probe 20 , see para 9, 28, 29 , 35); and 
an acquisition unit ( fig 3, see para first sensor unit 40 ) that acquires a detection result of each of the visual detection unit and the tactile detection unit while moving each of the visual detection unit and the tactile detection unit with respect to the object (note, detects a degree of variation in the force  see 37, 39, 53 – 54) .  
As to claim 2, Kang  disclose the object texture measurement device according to claim 1, further comprising: a movement unit that moves each of the visual detection unit and the tactile detection unit with respect to the object ( see para  48, 53 ) .  
As to claim 7, Kang disclose the object texture measurement device according to claim 1, wherein the tactile detection unit includes a plurality of types of sensors ( see para 37)  that detect a plurality of types of surface information representing a tactile texture of a surface of the object ( note, calculating  the surface roughness of the object can be estimated, using force and the variations in the forces based on the received signals, see para 54, 56 ) force and the variations in the forces based on the received signals see para 10 - 12, 39).
Regarding claim 8, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.  
Regarding claim 10, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.  
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.  
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.  
Regarding claim 20, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 -6, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (US PGPUB NO 20090013771), as applied to claims above 1 -2, 7- 8, 10- 12, 20 in view of Naya et al., (US PGPUB NO.20200004339 ). 
Regarding claim 3, Kang fail to teach teaches moving tactile sensor as in claim 3.

Naya disclose  a visual sense-and-tactile sense integrated presentation device that integrates information to be recognized through a visual sense and information to be recognized through a tactile sense serving as one skin sense and presents the information. The system comprises of : a detection unit that detects a movement distance of each of the visual detection unit and the tactile detection unit relative to the object (see para 24, 56,  68, 90 ); and a processing unit that performs processing of adjusting detection positions of a detection result of the visual detection unit and a detection result of the tactile detection unit( see para 35, 49, 55), using a detection result of the detection unit, wherein a direction of the relative movement is a predetermined direction ( see para 37-38, 90).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Kang  by the teaching of  moving tactile sensor as taught by  Naya . 
The suggestion/motivation for doing so would have been  to provide a visual sense-and- tactile sense integrated presentation device that allows a  user  to experience the more realistic textures or feels of two-dimensional and three-dimensional objects and  the sense of the user touching the tactile sense presentation  body  is  further increased, so that a sense of realism is improved by the teaching as taught by Naya ( as suggested by Naya see para 9 and 60).
Regarding claim 4, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.  
Regarding claim 5, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.  
Regarding claim 6, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.  
As to claim 17  Naya disclose the  object texture measurement device according to claim 1, wherein the visual detection unit detects specular reflection ( see para 35, 41              )  light and diffuse reflection light from the object to detect the visual texture ( see para 46-47, 51- 52, 66, 89).
10.	Claims 13 – 16 , are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., (US PGPUB NO 20090013771), in view of Naya et al., (US PGPUB NO.20200004339), as applied to claims above 1-8,10-12,17, 20  and further in view Smythe et al.,  (US PGPUB 20160091299 ). 
King disclose texture measurement apparatus and method wherein the plurality of types of sensors include a sensor that detects the surface information representing the tactile texture of the surface of the object in a contact manner ( see para 37)  that detect a plurality of types of surface information representing a tactile texture of a surface of the object ( note, calculating  the surface roughness of the object can be estimated, using force and the variations in the forces based on the received signals, see para 54, 56 ) force and the variations in the forces based on the received signals see para 10 - 12, 39)  with the object and a sensor that detects the surface information representing the tactile texture of the surface of the object in a non-contact manner with the object.
Kang  fails to teach surface in a non-contact manner of the object.
Smythe disclose to the field of optical probes and, in particular, to a novel non-contact interferometric optical probe particularly suitable for coordinate measuring machines (CMM). The system comprises of: surface of the object in a non-contact manner with the object ( see para 13, 23, 30- 31, 32, 36) .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Kang  by the teaching of surface of the object in a non-contact manner with the object  as taught by  Smythe . 
The suggestion/motivation for doing so would have been to use of optical probe is obtained that affords high  non- contact sensitivity and precision in the measurement of various surface types from a wide range of probe positions by  the teaching as taught by  Smythe  (as suggested by Smythe  see para 13) .
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 13.  
Regarding claim 15, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 13.  
Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 13.  
Allowable Subject Matter
11.	Claims 18-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

						Other prior art cited 
12. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: , US PGPUB NO. 20150212330 A1, 20040181362 A1, 20040174374 A1, 20090146948 A1.









Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669